Exhibit 10.1
AGREEMENT TO EXCHANGE
CLASS B PREFERRED SHARES FOR CLASS C PREFERRED SHARES




THIS AGREEMENT, dated as of January 7, 2015 is entered into by and between
Minerco Resources, Inc. (the “Company”) and V. Scott Vanis (”Vanis”).


WITNESSETH:
WHEREAS, Vanis is the Chief Executive Officer (“CEO”) of the Company and has
been the Company’s CEO since July 9, 2014; and
WHEREAS, Vanis was issued five hundred thousand (500,000) shares of the
Company’s Series B Preferred stock pursuant to his employment agreement dated
September 10, 2014; and
WHEREAS, Vanis is willing to exchange five hundred thousand (500,000) shares of
the Company’s Series B Preferred Stock and all accrued and unpaid dividends for
two hundred fifty thousand (250,000) shares of the Company’s Class C Preferred
stock AND the Company is willing to exchange Vanis’s five hundred thousand
(500,000) shares of the Company’s Class B Preferred stock for two hundred fifty
thousand (250,000) shares of the Company’s Class C Preferred stock;
NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:
1.  
Exchange.  Vanis agrees to exchange his five hundred thousand (500,000) shares
of the Company’s Series B Preferred Stock and all accrued and unpaid dividends
for two hundred fifty thousand (250,000) shares of the Company’s Class C
Preferred stock

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Vanis Representations, Warranties, Etc.  Vanis represents and warrants to, and
covenants and agrees with, the Company as follows:

a.  
Due Authorization.  Vanis has all requisite legal capacity to execute, deliver
and perform this Agreement and the transactions hereby contemplated.  This
Agreement constitutes a valid and binding agreement on the part of Vanis and is
enforceable in accordance with its terms.

b.  
No Consents; No Contravention.  The execution, delivery and performance by Vanis
of this Agreement (i) requires no authorization, registration, consent, approval
or action by or in respect of, or filings with, any governmental body, agency or
official or other person (including but not limited to the Securities and
Exchange Commission), and (ii) do not contravene, conflict with, result in a
breach of or constitute a default under any material provision of applicable law
or regulation, or of any material agreement to which Vanis is a party.



3.  
Company Representations, Etc.  The Company represents and warrants to Vanis
that:

a.  
Exchange Agreement.  This Agreement and the transactions contemplated hereby,
have been duly and validly authorized by the Company.  This Agreement has been
duly executed and delivered by the Company and is a valid and binding agreement
of the Company enforceable in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Non-contravention.  The execution and delivery of this Agreement by the Company,
and the consummation by the Company of the other transactions contemplated by
this Agreement do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under (i)
the articles of incorporation or by-laws of the Company, (ii) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
(iii) to its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or (iv) to its knowledge, order of any court,
United States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have a
material adverse effect on the transactions contemplated herein. The Company is
not in violation of any material laws, govern­men­tal orders, rules,
regula­tions or ordinances to which its property, real, personal, mixed,
tangible or intangible, or its businesses related to such properties, are
subject.

c.  
Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the Exchange as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

4.  
Certain Covenants And Acknowledgments.  The Company undertakes and agrees to
make all necessary filings in connection with the exchange effected hereby under
any United States laws and regulations, and to provide a copy thereof to Vanis
promptly after such filing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Governing Law; Miscellaneous.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada.  A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.  This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.  If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.  This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement.  This Agreement, and the related agreements referred to
herein, contain the entire agreement of the parties with respect to the subject
matter hereto, superceding all prior agreements, understandings or discussions.

6.  
Notices.  Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the last known mailing address, or at
such other addresses as a party may designate by ten days advance written notice
to each of the other parties hereto.


 
 
 

--------------------------------------------------------------------------------

 
 
 
7.  
Successors And Assigns.   This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.



IN WITNESS WHEREOF, the Company and Vanis have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.


                                                                MINERCO
RESOURCES, INC.






By:           /s/ V. Scott Vanis                               
                                                      
Name:  V. Scott Vanis
Title:           CEO

 
V. SCOTT VANIS

 
By:      /s/ V. Scott Vanis________________
Name: V. Scott Vanis
            An Individual
 
 
 
 